Citation Nr: 1528836	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the bilateral feet with bilateral calcaneal spurring and metatarsalgia.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied service connection for a left foot sprain, but granted service connection for a calcaneal spur of the right foot and assigned a noncompensable disability evaluation, effective from August 1, 2007.  

The case was subsequently transferred to the jurisdiction of the RO in Montgomery, Alabama, and another rating decision was issued in July 2009.  In that decision, the RO determined that it was appropriate to evaluate the Veteran's right and left foot disorders as one disability.  Accordingly, the disorder was recharacterized as degenerative joint disease of the bilateral feet with bilateral calcaneal spurring and metatarsalgia, and a 10 percent disability evaluation was assigned effective from August 1, 2007.  

In addition, the RO also granted service connection for lumbar strain (evaluating it as 20 percent disabling), and left knee strain (evaluating it as 10 percent disabling).  The Board finds that these grants of service connection for the lumbar spine and left knee disabilities constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

Finally, in the July 2009 rating decision, the RO increased the disability rating for the service-connected degenerative joint disease of bilateral feet with bilateral calcaneal spurring and metatarsalgia to 10 percent disabling, effective August 1, 2007 (date of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found). 

This matter was previously before the Board in February 2013 at which time it was remanded for additional development.  It is now returned to the Board.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period, the Veteran's DJD of the bilateral feet with bilateral calcaneal spurring and metatarsalgia has been manifested primarily by pain on manipulation and indication of swelling on use.  


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a 30 percent rating for DJD of the bilateral feet with bilateral calcaneal spurring and metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

Through the May 2007 and April 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claims.  These letters also provided the Veteran with notice concerning the assignment of rating criteria and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that both notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the March 2010 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations were obtained in June 2007 and most recently, in April 2013.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2014).  The Board acknowledges that additional VA treatment records were associated with the claims file subsequent to the April 2013 VA examination.  However, there is no objective evidence indicating that there has been a material change in the severity of his service-connected bilateral foot disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis
	
Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Here, the Veteran's bilateral foot disorder is currently assigned a 10 percent rating under 38 C.F.R. §4.71a, Diagnostic Code 5299-5276.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be 'built-up' as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be '99' for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2014).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  As such, the Veteran's service-connected DJD of the bilateral feet with bilateral calcaneal spurring and metatarsalgia is currently evaluated under Diagnostic Code 5276 for acquired flat foot.  

Pursuant to that diagnostic code, a noncompensable rating is assigned for mild symptoms which are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate unilateral or bilateral symptoms evidenced by weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or pain on manipulation and use of the feet.  A 20 percent rating is assigned for unilateral severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  If these same symptoms are bilateral in nature, a 30 percent evaluation is warranted.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances that are unilateral in nature warrants a 30 percent evaluation and, if bilateral in nature, a 50 percent evaluation is warranted.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  

Review of the service treatment records reflect that the Veteran was seen at the military clinic on a number of occasions with complaints of bilateral foot pain during his period of service.  These records include a January 1989 screening note of acute medical care that reflected signs of tenderness in the post left calcaneus region and anterior to the right calcaneus area.  The Veteran was referred to the podiatry clinic for symptomatic left heel spur.  Clinical records dated in October 1993 and January 1994 revealed assessments of bilateral pes planus, and a March 1994 screening note of acute medical care reflects that the Veteran presented with complaints of pain in the right foot of four months duration, and was assessed with having metatarsalgia.  Later on, the Veteran presented at Fox Army Community Hospital in September 2000 with complaints of heel pain in the left foot and x-rays of the left foot revealed the presence of a rather large calcaneal spur formation arising at the Achilles tendon insertion.  Additional treatment records issued at Fox Army Hospital, and dated in February 2003, reflect that the Veteran presented with complaints of foot pain surrounding the base of the second and third metatarsal head.  According to the Veteran, the pain had been present for some time, but was more noticeable as of late and worse with walking.  On physical examination, the feet revealed signs of tenderness to palpation over the second and third metatarsal heads, and he was diagnosed with having metatarsalgia.  The remaining treatment records dated in October and November 2004 reflect that the Veteran was assessed with having metatarsalgia and plantar fasciitis in his feet.  See October 2004 and November 2004 outpatient records issued at 121st General Hospital.  

Private medical records issued by the Veteran's podiatrist, T.B., DPM, and dated from 2003 to 2007, show that he was seen on a routine basis due to complaints of bilateral heel pain.  During a December 2003 treatment visit, physical examination of the feet revealed positive Hubscher maneuver and pain to palpation in the plantar-medial heel that extended into the left arch.  The Veteran was diagnosed with having a calcaneal spur and arthralgia.  Dr. B. recommended that the Veteran wear accommodative orthoses, and explained that the orthoses would cushion the heel and decrease the stretch on the plantar fascia.  A January 2004 treatment report reflects that the Veteran was seen and evaluated for custom molded orthotics, and casted for a pair of custom molded orthotics.  During a February 2004 follow-up treatment visit, the Veteran reported to experience symptoms consistent with a neuroma in addition to symptoms of heel pain.  On physical examination, the Veteran exhibited pain to palpation of the plantar-medial heel that extended into the left arch, and both feet revealed pain on compression.  Based on these examination findings, the Veteran was assessed with having a calcaneal spur, arthralgia, and bilateral plantar neuroma.  During an October 2006 follow-up treatment visit, the Veteran's ambulation was described as guarded and uncomfortable, and physical examination of the feet showed pain to palpation of the plantar-medial heel extending into left arch.  In addition, both feet revealed pain on compression, and on neurological evaluation, the Veteran's sensation to touch, pin, vibratory and proprioception stimuli was abnormal/absent.  

In an April 2007 letter, Dr. B. provided an account of the Veteran's medical history, and recalled that he first presented at her office asserting that he could not stand without pain, and further claiming that exercise and normal daily activities caused pain.  According to Dr. B., the Veteran contended that his pain had continually increased for several years with no relief.  Dr. B. noted that orthotic therapy was used to prevent a recurrence of mechanism of injury, and the Veteran was advised that he should modify his activities to reduce pain.  Upon clinical evaluation of the feet, it was determined that the Veteran's pain and swelling was localized to the plantar calcaneal surface, and his military records substantiated his past treatment for this condition, which was indicative of plantar fascia.  According to Dr. B., the Veteran's plantar fascia pain and discomfort was not reduced or improved with non-steroidal anti-inflammatory drugs (NSAIDs), changing of his shoe gear, modification of activities and physical therapy.  Dr. B. described the Veteran's symptoms as progressive in nature, and noted that radiographic examination revealed arthritic changes to both feet "with the contra-lateral side being asymptomatic at [that] time...."  She (Dr. B.) further noted the Veteran's symptomatic side was "positive for plantar calcaneal spurring and arthritic changes."  According to Dr. B., the Veteran is unable to carry out his day-to-day activities as a result of his limitation "caused by progressive arthritic changes, plantar fascia pain, and calcaneal spurring."  Dr. B. noted that the Veteran's limitations included a lack of flexibility and plantar calcaneal swelling, and recommended that he continue undergoing orthotic therapy with appropriate shoe gear modifications and physical therapy.  

The Veteran was afforded a VA general examination in June 2007, at which time he provided his medical history and reported to experience constant pain in the soles of his feet that worsened whenever he walked or stood, and improved with rest.  The Veteran denied experiencing additional limitation of motion as a result of his bilateral foot condition, but did report to wear orthopedic inserts.  According to the Veteran, he can sit for an unlimited period of time, stand for 15 minute intervals and walk half a block as a result of his service-connected foot condition.  The Veteran noted that he currently receives medication for his bilateral foot condition, and described his response to treatment as fair.  When providing his medical history, the Veteran reported to experience pain and stiffness in the soles of his feet while standing and walking, but denied any symptoms of  heat, redness, fatigability, weakness and lack of endurance.  On physical examination of the feet, the examiner observed no evidence of painful motion, or swelling, but did find objective evidence of tenderness, noting that the Veteran jumped when the soles of his feet were palpated.  The remainder of the examination report was absent objective evidence of instability, weakness, or abnormal weight bearing.  When asked whether there was evidence of malunion or nonunion of the tarsal or metatarsal bones, the examiner responded that there was not.  X-rays of the bilateral feet reflected an impression of "[s]light hallux valgus on the right...with posterior calcaneal enthesophytes and no acute fractures or other significant osseous abnormalities."  Based on the discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with having slight hallux valgus of right foot with posterior calcaneal enthesophytes.  

In the September 2008 letter, Dr. B. noted that results from the recent clinical evaluation revealed that the Veteran's DJD had limited his range of motion, and he experiences stiffness, crepitus and pain in his right foot.  According to Dr. B., the Veteran "needs to ambulate with functional orthoses and proper shoes to accommodate for his symptoms previously diagnosed and mentioned in his military medical records."  Dr. B. also noted that the Veteran's medical records are reflective of cold weather exposure and direct trauma, "which has compounded the progression of his pain, limitation and nail/skin abnormalities."  Dr. B. noted that the Veteran's conservative treatments have not alleviated his symptoms, and the plantar pain and discomfort have not decreased with NSAIDs and changing of shoe gear.  Dr. B. further noted that recent x-rays "confirm continual degenerative arthritis, joint space narrowing of foot and ankle with prominent plantar fascia deformity, medial column changes and shin splints bilateral."  According to Dr. B., the Veteran is unable to carry out his day-to-day activities due to his diminishing loss of function and strength secondary to his progressive dystrophic, degenerative arthritis (neuroma, plantar fasciitis, and metatarsalgia) and onychia due to hyperhydrosis and cold weather exposure.   

Pursuant to the February 2013 Board remand, the Veteran was afforded another VA examination in April 2013, at which time he provided his medical history and reported to have "marked tenderness of the soles of his feet at the ball of his feet proximal to the toes since military service."  According to the Veteran, he has also had mild asymptomatic hallux valgus, pes planus and DJD of his heels.  The Veteran stated that he is able to walk less than five feet in normal shoes without severe pain in the balls of his feet, and he generally wears soft inserts, takes medication and wears well-padded athletic shoes to control the pain in his feet.  When asked whether the Veteran had hallux valgus, the examiner responded that he did, but noted that the Veteran did not have any symptoms as a result of a hallux valgus condition.  The examiner detected no findings or signs of Morton's neuroma or metatarsalgia, nor did he observe any signs of hammer toes, hallux rigidus, or pes cavus.  According to the examiner, the Veteran's feet were negative for any signs of malunion or nonunion of tarsal or metatarsal bones and the Veteran did not exhibit any other foot injuries.  In addition, the examiner found no evidence of bilateral weak foot.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that in addition to his flat foot, the Veteran also had foot pain in the balls of his feet.  The examiner found no additional pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the Diagnosis section, and the Veteran denied using any assistive device as a normal mode of locomotion.  The examiner noted that x-rays of the feet revealed signs of degenerative or traumatic arthritis in both feet.  When asked whether the Veteran's foot condition impacts his ability to work, the examiner noted that it did, and wrote that the Veteran is unable to perform physically demanding work.  

Based on her evaluation of the Veteran, the examiner determined that: 

"the Veteran has severe tenderness of the balls of his feet of unclear etiology.  He does not have severe pronation nor does he have any marked deformity of his feet.  As described he has pain on manipulation, but no swelling on use.  He does not have marked pronation, or marked inward displacement or severe spasm of the tendo Achillis.  He does not have extreme tenderness of plantar surface except at the balls of feet.  There is no excess fatigability, incoordination or weakness.  His prior x-rays showed calcaneal DJD but he does not currently have symptoms due to that.  He has mild hallux valgus with no current symptoms due to that.  He has objective evidence of significant pain in the balls of his feet which is worse after walking a short distance, but no related fatigue, incoordination, or weakness. " 

In this case, after consideration of the above-cited evidence, the Board finds that throughout the entire period on appeal, the criteria for a 30 percent rating for DJD of the bilateral feet with bilateral calcaneal spurring and metatarsalgia have been met.  In this regard, the April 2013 VA examiner observed pain on manipulation upon evaluation of the Veteran's feet, and in the April 2007 letter, Dr. B. observed objective evidence of swelling that was localized to the plantar calcaneal surface.  

In summary, the Board finds that the Veteran's service-connected bilateral foot disability more closely approximate the "severe" level of disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In particular, the record reflects that the Veteran has limited range of movement in his feet, and walks with an antalgic gait as a result of his bilateral foot disorder.  The Veteran has described increasing pain throughout the years, and Dr. B. noted that this pain and discomfort had not been alleviated with the help of NSAID's, changing his shoe gear, modifying his activities and physical therapy.  She also noted that the Veteran required functional orthoses and proper shoes to help him ambulate.  See April 2007 and September 2008 letters issued by Dr. B.  Indeed, based on the description provided by Dr. B., the Veteran's bilateral foot disorder is severe in nature and has left him physically unable to carry out his day-to-day activities due to his diminishing loss of function and strength.  In particular, swelling, weakness and painful motion were shown, and it was noted that the Veteran was unable to stand for more than 15 minutes, walk more than a half-a-block, or conduct his activities of daily living.  The April 2013 VA examiner also noted a few times that the Veteran had severe tenderness in the balls of his feet.  The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  For these reasons, the Board finds that a 30 percent evaluation for the bilateral foot disability is warranted under 38 C.F.R. §  4.71a, Diagnostic Code 5276.  

The Board finds that a rating in excess of 30 percent is not warranted for any point during this period, as the Veteran's symptoms do not approximate "pronounced pronation" as contemplated by the higher rating under Diagnostic Code 5276, or Achilles abnormalities on inward displacement.  The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes.  However, a higher rating is not warranted under another diagnostic code.  Although the April 2013 VA examiner found that the Veteran had hallux valgus condition, she observed no symptoms due to his hallux valgus condition.  Furthermore, the Veteran has already been separately service-connected for this disorder, and Diagnostic Codes 5280 has a maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under this code.  The Board notes that there are additional diagnostic codes for the evaluation of foot disabilities.  However, Diagnostic Codes 5277-5279 and 5281-5284 are not for application as there is no evidence of pes cavus, bilateral weak foot, Morton's disease, hallux rigidus, or hammer toe, nor is there any evidence of foot injuries or malunion or nonunion of the tarsal or metatarsal bones.  See April 2013 VA examination report.  

Although the Veteran does have pain associated with his musculoskeletal disability, a higher rating for functional impairment is not warranted at any point during the rating period, as the Board finds that the 30 percent disability rating assigned herein adequately contemplates such pain.  First and foremost, the language of the schedule specifically contemplates pain.

Finally, the Board has also considered the Veteran's statements regarding the severity of his bilateral foot disability symptoms.  As a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent foot pain.  Generally, he has been credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 30 percent is warranted at this time.  His statements failed to establish a greater degree of functional impairment.  Here, the medical findings directly address the criteria under which the Veteran's foot disabilities are evaluated.  The Board finds the medical evidence to be far more probative of the degree of impairment than the Veteran's lay statements.  

Thus, the Board finds that the current 30 percent disability rating is appropriate for the entirety of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected bilateral foot disorder, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains his disability is manifested by pain on use, tenderness, stiffness, limited range of motion, and occasional swelling.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria, including the alternative rating criteria for pes planus.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to a 30 percent evaluation, but no higher, for DJD of the bilateral feet with bilateral calcaneal spurring and metatarsalgia throughout the entire period under appeal is granted, subject to the regulations governing monetary awards.  


REMAND

As noted above, in letters dated in April 2007 and September 2008, Dr. B. determined that the Veteran is unable to carry out his day-to-day activities as a result of symptoms associated with his bilateral foot disability.  Also, during the April 2013 VA examination, the examiner determined that the Veteran's service-connected bilateral foot disorder impacts his ability to work, and renders him unable to perform physically demanding work.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of this evidence, and specifically the assessment made by the examiner regarding the Veteran's ability to work as a result of her service-connected bilateral foot disability, a remand is necessary to schedule her for a VA examination to address this matter.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notification letter pertaining to the issue of entitlement to a TDIU.  Also, ask the Veteran to complete an application for TDIU with the latest information regarding his work experience and education.  

2. Then, schedule the Veteran for a VA examination to determine the combined effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the effect of the service-connected disabilities (obstructive sleep apnea; lumbar sprain; degenerative changes AC joint, right shoulder; degenerative joint disease, right knee; left knee sprain; DJD bilateral feet with bilateral calcaneal spurring and metatarsalgia; bilateral lattice degeneration of the eye; cervical sprain with DJD; status post right shin splint with intramedullary nail; hallux valgus, right foot; hypertension; anemia; carpal tunnel syndrome with neuroma, left wrist; carpal tunnel syndrome, right wrist) on the Veteran's ability to engage in any type of gainful employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, any of the service-connected disabilities individually or collectively, are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

3. After conducting any additional development deemed necessary, adjudicate the claim for entitlement to a TDIU.  If a benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


